DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 October 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 March 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAIGA et al. (US 2017/0355868 A1) in view of IWAI et al. (US 2016/0168422 A1)
As related to independent claim 1, SAIGA et al. teaches an inkjet ink  (SAIGA et al. – Page 1, Paragraph 3) comprising: a resin containing a resin (1) having a structural unit represented by the following general formula (1): -(CH2CH2O)n- general formula (1) where n represents an integer of 5 to 100 (SAIGA et al. – Page 1, Paragraph 6); and a polyvalent metal ion (SAIGA et al. – Page 1, Paragraph 6 and Page 2, Paragraph 21), but does not specifically teach the storage modulus of the dried film as claimed.  However, IWAI et al. teaches a film-forming composition containing a resin (IWAI et al. – Page 3, Paragraphs 43-48 and Page 4, Paragraphs 86-88) with a structural unit represented by the following general formula (1): -(CH2CH2O)n- general formula (1) where n represents an integer of 5 to 100 (IWAI et al. – Page 11, Paragraphs 166-170), a polyvalent metal ion (IWAI et al. – Page 5, Paragraphs 95-103) and specifically teaches a dried film obtained by drying the resin has a storage modulus of 1.0x108 Pa or lower in a dynamic viscoelasticity measurement at 25 degrees C. (IWAI et al. – Page 24, Paragraphs 392-396).

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to specify and or modify the dried film formed by SAIGA et al. to specify a storage modulus as indicated and taught by IWAI et al. in an effort to avoid unevenness of the final layer (IWAI et al. – Page 24, Paragraph 396 and SAIGA et al. – Page 1, Paragraph 5).

As related to dependent claim 2, 
As related to dependent claim 3, the combination of SAIGA et al. and IWAI et al. remains as applied above and continues to teach the dried film obtained by drying the resin has a storage modulus of 3.0x108 Pa or lower in a dynamic viscoelasticity measurement at -20 degrees C (IWAI et al. – Page 31, Table 1 and Page 32, Paragraph 521).
As related to dependent claim 4, the combination of SAIGA et al. and IWAI et al. remains as applied above and continues to teach the resin (1) having the structural unit represented by the general formula (1) is a polyurethane resin (IWAI et al. – Page 18, Paragraph 318).
As related to dependent claim 5, the combination of SAIGA et al. and IWAI et al. remains as applied above and continues to teach the ink further comprising a silicone surfactant (SAIGA et al. – Page 5, Paragraph 65 and IWAI et al. – Page 23, Paragraph 375).
As related to dependent claim 6, the combination of SAIGA et al. and IWAI et al. remains as applied above and continues to teach an inkjet ink set comprising: a first ink comprising the inkjet ink [i.e. pretreatment liquid]; and a second ink [i.e. an ink] containing a colorant (SAIGA et al. – Page 5, Paragraph 63 and Page 6, Paragraphs 85-94), wherein a dried film obtained by drying the second ink has a storage modulus of 7.Ox 108 Pa or lower in the dynamic viscoelasticity measurement at 25 degrees C (IWAI et al. – Page 24, Paragraphs 392-396; Page 31, Table 1; and Page 32, Paragraph 521).
As related to further dependent claim 7, the combination of SAIGA et al. and IWAI et al. remains as applied above and continues to teach the second ink further 
As related to dependent claim 8, the combination of SAIGA et al. and IWAI et al. remains as applied above and continues to teach an ink stored container comprising: an ink-storing unit; and the inkjet ink (SAIGA et al. – Page 8, Paragraphs 132, 135, & 138 and Page 9, Paragraph 146).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NONOGAKI et al. (US 2015/0116421 A1) teaches an inkjet ink set with a resin having a structural unit similar to that of the present application.  FURUKAWA et al. (US 2016/0251510 A1) teaches an epoxy resin with a polymer having the same structural unit.  ARAI et al. (US 2018/0056691 A1) teaches an ink set comprising a resin with a similar composition and an ink with a colorant.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853